FORM 10-12G REGISTRATION STATEMENT U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10 (Amendment No. 1) GENERAL FORM FOR REGISTRATION OF SECURITIES UNDER SECTION 12(B) OR (G) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-55027 Wealth Acquisition, Inc. (Name of Small Business Issuer in its charter) Delaware I.R.S. Employer Identification Number (State or other jurisdiction of 00-0000000 incorporation or formation) c/o Jeffrey DeNunzio 780 Reservoir Avenue, #123 Cranston, RI 02910 02910 (Address of principal executive offices) (Zip Code) Issuer's telephone number: (401)-641-0405 Fax number: (401)-633-7300 Email: teakwood5@cox.net Securities to be registered under Section 12(b) of the Act: None Securities to be registered under Section 12(g) of the Exchange Act: Name of Exchange on which to be so Title of each class registered each class is to be registered Common Stock, $.0001 N/A Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer or a small reporting company. See definition of large accelerated filer, accelerated filer and small reporting company in Rule 12b-2 of the Securities Exchange Act of 1934. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Small reporting company [X] TABLE OF CONTENTS Item 1. Business 3 Item 1A. Risk Factors 6 Item 2. Financial Information 6 Item 3. Properties 9 Item 4. Security Ownership of Certain Beneficial Owners and Management 9 Item 5. Directors and Executive Officers 9 Item 6. Executive Compensation 10 Item 7. Certain Relationships and Related Transactions, and Director Independence 12 Item 8. Legal Proceedings 12 Item 9. Market Price of and Dividends on the Registrants Common Equity and Related Stockholder Matters 12 Item 10. Recent Sales of Unregistered Securities 13 Item 11. Description of Registrant’s Securities to be Registered 13 Item 12. Indemnification of Officers and Directors 14 Item 13. Financial Statements and Supplemental Data 14 Item 14. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 16 Item 15. Financial Statements and Exhibits 16 SIGNATURES 16 EXHIBIT INDEX 16 -2- ITEM 1. BUSINESS (a) Business Development Wealth Acquisition, Inc. (we, us, our, the "Company" or the "Registrant") was incorporated in the State of Delaware on July 22, 2013. Since inception, which was July 22, 2013, the Company has been engaged in organizational efforts and obtaining initial financing. The Company was formed as a vehicle to pursue a business combination and has made no efforts thus far to identify a possible business combination. As a result, the Company has not conducted negotiations or entered into a letter of intent concerning any target business. The business purpose of the Company is to seek the acquisition of or merger with, an existing company. As of the most recent audited period, the Company has generated no revenues or earnings from operations, possesses no substantial assets or financial resources and has no cash on hand. The Independent Auditor's Report for the period ended July 31, 2013, included in this Form 10, indicates that there are a number of factors that raise substantial doubt about the Company’s ability to continue as a going concern.
